Title: To George Washington from Benjamin Lincoln, 4 December 1782
From: Lincoln, Benjamin
To: Washington, George


                        

                            Dear General,War. Office December 4th 1782
                        
                        To remedy the various difficulties which attended the issues to the Officers last year—as well as to render
                            the accounts of issues more simple, and of greater facility in settlement—Mr Morris and myself were induced to recommend
                            to Congress their passing the enclosed resolve.
                        At the commencement of every month the Paymaster will pay to each Officer, in small notes, the value of his
                            monthly rations—at the rate of four dollars per ration. this exceeds the value of the ration as one is to twelve.
                        The Contractors are obliged by the contract to supply the Officers with such rations or parts of a ration as
                            they shall draw for, at the contract prices—and to receive in payment these notes—if the Officers should not expend all of
                            them in this way—they will be redeemed at the end of the month by the Paymaster.
                        I hope this mode will give perfect satisfaction to the Officers—if it should not, the notes will not be
                            issued.
                        In that case the Officers will draw their rations as heretofore. I have the honor to be, with perfect esteem
                            and respect, Dear General, Your most obedient servant
                        
                            B. Lincoln
                        
                    